Citation Nr: 0629905	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  00-11 998	)	DATE
	)

	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's Children



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945, and from November 1947 to September 1967.  He 
died in 1998, and the appellant is his surviving spouse.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision 
issued by the VA Regional Office (RO) in St. Petersburg, 
Florida, that denied the appellant's claim for compensation 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, claimed to be due to VA medical treatment.  The Board 
remanded the case for additional development in June 2003; 
the case has now been returned to the Board for appellate 
review.

Due to a precedential decision issued by the appellate courts 
during the pendency of this matter, this matter must again be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Pelegrini  v. Principi, 18 Vet. App. 112 
(2004).  VA will notify the appellant if further action is 
required.


REMAND

All notice obligations have not been satisfied as to the 
appellant's 38 U.S.C.A. § 1151 claim in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, the RO has 
not ensured that the appellant was advised specifically of 
what she needs to establish her claim under 38 U.S.C.A. 
§ 1151, of what the evidence shows, and of her and VA's 
respective responsibilities in development of the evidence.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
appellant has not been provided the content-complying notice 
to which she is entitled, the case must again be remanded.  
See Pelegrini, 18 Vet. App. at 122.

Review of the evidence of record reveals that the veteran, as 
a retired member of the United States Air Force, received 
medical treatment from Air Force health care providers.  
Records generated by government military facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Further, VA must obtain outstanding federal 
records, which may contain significant medical findings and 
conclusions.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c).  Therefore, the relevant retired 
military treatment records should be obtained and associated 
with the claims file.

The record also demonstrates that additional private medical 
records exist which have not been associated with the claims 
file, and such records may be relevant in establishing the 
onset date for the medical condition that caused the 
veteran's death.  Review of the medical evidence of record 
reveals that the veteran received treatment for various 
medical conditions from various private providers during the 
time period in question in addition to any treatment he 
received at VA facilities.  For example, the veteran was 
diagnosed with, and treated for testicular cancer in February 
1997; he apparently received this treatment at the Florida 
Hospital East.  He also received an ophthalmologic 
examination from an unknown private doctor that same month, 
after referral from an unnamed hospital.  Furthermore, a 
September 15, 1997 consultation note from a specialist at the 
Florida Hospital states that the veteran was status post a 
hernia repair in February 1997, that the veteran had had a 
mild stroke post-operatively and that "the CT scan at that 
time was read as being okay."  Because none of these 
treatment records are contained in the claims file, the 
AMC/RO should attempt to obtain them.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the duty to assist includes securing 
private and VA medical records to which a reference has been 
made.)  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Furthermore, without consideration of these records, a 
competent medical opinion cannot be rendered.  Therefore in 
order to fulfill the duty to assist, all of the relevant 
private treatment records should be obtained and associated 
with the claims file.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  38 C.F.R. 
§ 3.312.  The appellant contends that the veteran had had the 
fatal brain lesion for many months before it was diagnosed.  
The current medical opinion of record on that point was 
rendered without the benefit of all of the relevant medical 
evidence.  Furthermore, the opinion does not provide an 
adequate response to all of the appellant's contentions.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record- not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute.  
This amendment, however, does not apply to claims filed prior 
to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in March 1999, the amended statute 
must be applied.  Id.

While the Board recognizes that this case has been on 
advanced on the docket and has already been remanded once, in 
view of the foregoing, this case must regretfully again be 
REMANDED; the Board is without discretion on this point.  
Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her 38 U.S.C.A. § 1151 
claim, and of what part of such evidence 
she should obtain and what part the 
Secretary will attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should be told to submit all pertinent 
evidence regarding the 38 U.S.C.A. § 1151 
claim she has in her possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and/or medical facilities, private or 
government (retired military), that 
provided the veteran any treatment for 
any medical problem between 1994 and 
1998.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  In particular, the 
complete private inpatient and outpatient 
treatment records relating to the 
veteran's treatment before, during and 
after the February 1997 cancer treatment, 
hernia repair and mild post-operative 
stroke, including all associated CT scan 
reports, should be obtained and 
associated with the claims file.  This 
should include clinic notes, nurses' 
notes, progress notes, doctors' orders, 
admission and discharge summaries, OR 
notes, x-ray and other imaging reports 
and all other information.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The AMC/RO should arrange for a 
comprehensive review of the veteran's 
claims file by a VA oncologist to 
determine the nature and etiology of the 
"metastatic lymphoma of the brain" 
noted on the veteran's death certificate.  

The reviewing oncologist should furnish 
opinions concerning the following:

      (a)  The manifestations of 
neurological pathology present prior to 
September 1997;
      (b)  The manifestations of cancer-
related pathology present prior to 
September 1997; and
      (c)  Whether the veteran developed 
any additional identifiable neurologic or 
cancer-related disability due to any VA 
treatment or care rendered between 1995 
and 1997.  (The opinion must include a 
discussion of the propriety of ordering 
or not ordering imaging studies in a case 
such as this and a discussion of the 
etiology and onset date of the fatal high 
grade B-cell malignant lymphoma in this 
case.)
      
Specifically, the reviewer should address 
the questions of:
      (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether the 
fatal B-cell lymphoma was the result 
of an event not reasonably 
foreseeable; 

      (ii.) whether the course of 
treatment the veteran received for 
his various complaints was in any 
manner related to the development of 
the fatal B-cell lymphoma, including 
whether the care was untimely or 
inadequate; and
      
      (iii) whether the course of 
treatment the veteran received from 
VA between November 1995 and 
September 1997 was in any manner 
related to the cause of the 
veteran's demise.

(The reviewing oncologist must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

4.  Upon receipt of VA reviewer's report, 
the RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the 38 U.S.C.A. § 1151 cause 
of death claim.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

